Citation Nr: 1625439	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

The Veteran's tinnitus is the result of in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran attributes his tinnitus to acoustic trauma while serving as a jet aircraft engine mechanic during active duty.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the evidence contains a current diagnosis of tinnitus.  See May 2011 VA examination report.  Thus, the first element of service connection is met.

Regarding the second element of service connection, the Veteran's military occupational specialty (MOS) during service was aircraft mechanic.  Thus, an in-service injury in the form of acoustic trauma in conjunction with the Veteran's military duties is demonstrated.  Thus, the second element of service connection is established.

As to the final element, nexus, the May 2011 VA examiner opined that it is less likely than not that the Veteran's current tinnitus was caused by or the result of his in-service exposure to hazardous noise.  However, in providing a rationale, the examiner emphasized that the Veteran "reports no incident of onset during military tour."  The Board notes that the Veteran has since clarified that the tinnitus he described during his VA examination began during service.  See July 2011 VA Form 9.  Moreover, the Veteran's hearing loss has been service-connected, supporting a nexus between the Veteran's hearing problems and significant noise exposure in service.  Therefore, based on the positive and negative evidence of record, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


